DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "each store opening".  There is insufficient antecedent basis for this limitation in the claim.  Claims 1, 8, and 15 do not disclose a store opening and what a store opening is, and therefore fail to establish an antecedent basis for a store opening.  Claims 2-7, 9-14, and 16-20 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency on claims 1, 8, and/or 15, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-8, 10-11, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoots et al. (U.S. 2020/0233916 A1).

Claim 1, Hoots teaches:
A route search apparatus (Hoots, Fig. 1), comprising: 
a store search component (Hoots, Figs. 5A and 5B, The user interface 4000 enables the user of client computer devices 130A-130C to search for an item.) configured to search for a store matching a purpose by setting the purpose of a user in a commercial facility (Hoots, Paragraphs [0056-0057], By utilizing search area 4020 (see Hoots, Figs. 5A and 5B), the manager system 110 receives data indicating a purpose of the user, e.g. to locate and purchase an item, based on what the user enters in the search area 4020.) and a plurality of conditions related to the purpose as input data (Hoots, Paragraph [0059], The fields of area 4024 allow the user to specify input data related to an item in inventory area 4122, including classification, title, description, etc., which are related to the purpose of locating and buying the item.), and by setting a business type or a business category of each store opening in the commercial facility as reference data (Hoots, Paragraph [0058], The user can specify a specific type of item, which requires a specific search engine corresponding to the item, which includes categories of collectible items.); and 
a route generation component configured to generate a guide route for going around the store (Hoots, Paragraph [0113], The system provides an optimal route through the venue to streamline their shopping experience.  The manager system 110 can provide navigation data to the client devices (see Hoots, Fig. 5B: 4047, Paragraph [0085]).) within a scheduled stay time (Hoots, Paragraph [0075], The time window of interest of all users performing the same item search is a scheduled stay time.) by setting the store searched by the store search component (Hoots, Paragraph [0059], The system sets the store by selecting the store having inventory of the searched item.) and the scheduled stay time of the user in the commercial facility as input data (Hoots, Paragraph [0075], The time(s) at which each user enters a search is a part of input data that affects the data retrieved and handled by manager system 110.), and by setting a layout of the commercial facility (Hoots, Fig. 5B: 4040) and an estimated stay time at the store as reference data (Hoots, Paragraphs [0075-0076], The manager system 110 uses both the time window of item searches and the layout of the venue in order to present search results to all of the users of computing devices 130.).

Claim 3, Hoots further teaches:
The route generation component comprises a final destination of a route as the reference data (Hoots, Paragraph [0113], The final destination is the location of the particular item (see Hoots, Fig. 5B).), and generates the guide route for going around the store and reaching the final destination within the scheduled stay time (Hoots, Paragraph [0113], The users are presented the route during the time window at which the queries are sent.).

Claim 4, Hoots further teaches:
A collection component (Hoots, Fig. 1: 110) configured to collect the purpose in the commercial facility (Hoots, Paragraph [0029-0030], The data repository 112 of manager system 110 is ) and the plurality of conditions related to the purpose from a terminal used by the user (Hoots, Paragraph [0055], The manager system 110 receives search queries from the client computer devices.); and 
an output component (Hoots, Fig. 1: 110) configured to output data of the guide route generated by the route generation component to the terminal (Hoots, Paragraph [0085], The manager system 110 also functions as an output component by providing navigation data to the client computer devices.).

Claim 7, Hoots further teaches:
The terminal is a smart phone (Hoots, Paragraph [0024], The client devices 130A-130Z include smartphones.).

Claim 8, Hoots further teaches:
A route search method (Hoots, Fig. 1), comprising: 
searching for a store matching a purpose by setting the purpose of a user in a commercial facility (Hoots, Paragraphs [0056-0057], By utilizing search area 4020 (see Hoots, Figs. 5A and 5B), the manager system 110 receives data indicating a purpose of the user, e.g. to locate and purchase an item, based on what the user enters in the search area 4020.) and a plurality of conditions related to the purpose as input data (Hoots, Paragraph [0059], The fields of area 4024 allow the user to specify input data related to an item in inventory area 4122, including classification, title, description, etc., which are related to the purpose of locating and buying the item.), and by setting a business type or a business category of each store opening in the commercial facility as reference data (Hoots, Paragraph [0058], ); and 
generating a guide route for going around the store (Hoots, Paragraph [0113], The system provides an optimal route through the venue to streamline their shopping experience.  The manager system 110 can provide navigation data to the client devices (see Hoots, Fig. 5B: 4047, Paragraph [0085]).) within a scheduled stay time (Hoots, Paragraph [0075], The time window of interest of all users performing the same item search is a scheduled stay time.) by setting the store searched (Hoots, Paragraph [0059], The system sets the store by selecting the store having inventory of the searched item.) and the scheduled stay time of the user in the commercial facility as input data (Hoots, Paragraph [0075], The time(s) at which each user enters a search is a part of input data that affects the data retrieved and handled by manager system 110.), and by setting a layout of the commercial facility and an estimated stay time at the store as reference data (Hoots, Paragraphs [0075-0076], The manager system 110 uses both the time window of item searches and the layout of the venue in order to present search results to all of the users of computing devices 130.).

Claim 10, Hoots further teaches:
Guide route generating comprises a final destination of a route as the reference data (Hoots, Paragraph [0113], The final destination is the location of the particular item (see Hoots, Fig. 5B).), further comprising: generating the guide route for going around the store and reaching the final destination within the scheduled stay time (Hoots, Paragraph [0113], The users are presented the route during the time window at which the queries are sent.).

Claim 11, Hoots further teaches:
Collecting the purpose in the commercial facility (Hoots, Paragraph [0029-0030], The data repository 112 of manager system 110 is utilized to store information identifying the venues.  Venues include brick and mortar stores whose purpose is to sell items (see Hoots, Paragraph [0023]).) and the plurality of conditions related to the purpose from a terminal used by the user (Hoots, Paragraph [0055], The manager system 110 receives search queries from the client computer devices.); and 
outputting data of the guide route generated to the terminal (Hoots, Paragraph [0085], The manager system 110 also functions as an output component by providing navigation data to the client computer devices.).

Claim 14, Hoots further teaches:
The terminal is a smart phone (Hoots, Paragraph [0024], The client devices 130A-130Z include smartphones.).

Claim 15, Hoots teaches:
A non-transitory computer readable storage medium that stores a computer program to be executed by a computer (Hoots, Fig. 8, Paragraph [0142], The manager system 110 may utilize one or more computing nodes 10.) to perform at least: 
searching for a store matching a purpose by setting the purpose of a user in a commercial facility (Hoots, Paragraphs [0056-0057], By utilizing search area 4020 (see Hoots, Figs. 5A and 5B), the manager system 110 receives data indicating a purpose of the user, e.g. to locate and purchase an item, based on what the user enters in the search area 4020.) and a plurality of conditions related to the purpose as input data (Hoots, Paragraph [0059], The fields of area 4024 allow the user to specify input data related to an item in inventory area 4122, including classification, title, description, etc., which are related to the purpose of locating and buying the item.), and by setting a business type or a business category of each store opening in the commercial facility as reference data (Hoots, Paragraph [0058], The user can specify a specific type of item, which requires a specific search engine corresponding to the item, which includes categories of collectible items.); and 
generating a guide route for going around the store (Hoots, Paragraph [0113], The system provides an optimal route through the venue to streamline their shopping experience.  The manager system 110 can provide navigation data to the client devices (see Hoots, Fig. 5B: 4047, Paragraph [0085]).) within a scheduled stay time (Hoots, Paragraph [0075], The time window of interest of all users performing the same item search is a scheduled stay time.) by setting the store searched (Hoots, Paragraph [0059], The system sets the store by selecting the store having inventory of the searched item.) and the scheduled stay time of the user in the commercial facility as input data (Hoots, Paragraph [0075], The time(s) at which each user enters a search is a part of input data that affects the data retrieved and handled by manager system 110.), and by setting a layout of the commercial facility and an estimated stay time at the store as reference data (Hoots, Paragraphs [0075-0076], The manager system 110 uses both the time window of item searches and the layout of the venue in order to present search results to all of the users of computing devices 130.).

Claim 17, Hoots further teaches:
Guide route generating comprises a final destination of a route as the reference data (Hoots, Paragraph [0113], The final destination is the location of the particular item (see Hoots, Fig. 5B).), the computer further performing: generating the guide route for going around the store and reaching the final destination within the scheduled stay time (Hoots, Paragraph [0113], The users are presented the route during the time window at which the queries are sent.).

Claim 18, Hoots further teaches:
Collecting the purpose in the commercial facility (Hoots, Paragraph [0029-0030], The data repository 112 of manager system 110 is utilized to store information identifying the venues.  Venues include brick and mortar stores whose purpose is to sell items (see Hoots, Paragraph [0023]).) and the plurality of conditions related to the purpose from a terminal used by the user (Hoots, Paragraph [0055], The manager system 110 receives search queries from the client computer devices.); and 
outputting data of the guide route generated to the terminal (Hoots, Paragraph [0085], The manager system 110 also functions as an output component by providing navigation data to the client computer devices.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoots et al. (U.S. 2020/0233916 A1).

Claim 2, Hoots teaches:
The route generation component comprises scoring factor of the purpose as the input data, and generates the guide route for preferentially going around a store having a high scoring factor (Hoots, Paragraph [0065], The system 100 responds to queries based on a scoring factor, which takes into consideration the location of the requesting user device and other factors, e.g. time of the request, in determining whether to respond with data.  If the user’s query is received, a navigation route is generated for the user (Hoots, Fig. 5B: 4047, Paragraph [0085]).).
Hoots does not explicitly teach:
A priority order.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the scoring factor to be functionally equivalent to a priority order.  The scoring factor determines whether or not a user requesting an item is located at the venue (see Hoots, Paragraph [0065]).  Based on the score, i.e. the higher the score, the more likely the user is at the venue, the system 100 will add the query to the inventory list (see Hoots, Paragraph [0062]).  If it is determined with high likelihood, i.e. low scoring factor, that the user is not at the venue, the system 100 can refrain from adding any item record to the inventory list.

Claim 5, Hoots teaches:
An inquiry component (Hoots, Fig. 1: 110) configured to inquire of the user using the terminal which is a data output destination of the guide route whether or not the purpose is achieved at the timing of exiting a store guided by the guide route or periodically (Hoots, Paragraph [0096], The manager system 110 can continuously, i.e. periodically, determine whether the user is still at the venue and is approaching or has approached the location of the item based on the navigation data.).
Hoots does not explicitly teach:
To receive a response to the inquiry, wherein as a result of the inquiry, when the response indicating that the purpose is achieved is received, the store search component and the route generation component re-execute a search for a store excluding the store matching the purpose and generation of a guide route for going around the searched store.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system 100 to repeat the steps of navigation to a subsequent search (see Hoots, Fig. 5A: 4023A) that is different than the first search.  Therefore, it would have been obvious to one of ordinary skill in the art for the system 100 to determine when the user has completed the first search inquiry.  Without this step, the invention would be inoperable for its intended purpose because it would continuously show the navigation to the first item and be unable to show navigation to subsequent searches by the user.  Additionally, it would have been obvious to one of ordinary skill in the art for a secondary search to yield a store matching the purpose, i.e. to purchase an item, to generate a navigation to the second route at a different venue if, for example, the second search query is for a different item of a different venue (see Hoots, Paragraph [0031]).

Claim 9, Hoots teaches:
Guide route generating comprises scoring factor of the purpose as the input data, further comprising: generating the guide route for preferentially going around a store having a high scoring factor (Hoots, Paragraph [0065], The system 100 responds to queries based on a scoring factor, which takes into consideration the location of the requesting user device and other factors, e.g. time of the request, in determining whether to respond with data.  If the user’s query is received, a navigation route is generated for the user (Hoots, Fig. 5B: 4047, Paragraph [0085]).).
Hoots does not explicitly teach:
A priority order.


	Claim 12, Hoots teaches:
Inquiring of the user using the terminal which is a data output destination of the guide route whether or not the purpose is achieved at the timing of exiting a store guided by the guide route or periodically (Hoots, Paragraph [0096], The manager system 110 can continuously, i.e. periodically, determine whether the user is still at the venue and is approaching or has approached the location of the item based on the navigation data.).
Hoots does not explicitly teach:
To receive a response to the inquiry; and as a result of the inquiry, when the response indicating that the purpose is achieved is received, re-executing a search for a store excluding the store matching the purpose and generation of a guide route for going around the searched store.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system 100 to repeat the steps of navigation to a subsequent search (see Hoots, Fig. 5A: 4023A) that is different than the first search.  Therefore, it would have been obvious to one of ordinary skill in the art for the system 100 to determine when the user has completed the first search inquiry.  Without this step, the invention would be inoperable for its intended purpose because it would continuously show the navigation to the first item and be unable to show navigation to subsequent searches by the user.  

	Claim 16, Hoots teaches:
Guide route generating comprises scoring factor of the purpose as the input data, the computer further performing: generating the guide route for preferentially going around a store having a high scoring factor (Hoots, Paragraph [0065], The system 100 responds to queries based on a scoring factor, which takes into consideration the location of the requesting user device and other factors, e.g. time of the request, in determining whether to respond with data.  If the user’s query is received, a navigation route is generated for the user (Hoots, Fig. 5B: 4047, Paragraph [0085]).).
Hoots does not explicitly teach:
A priority order.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the scoring factor to be functionally equivalent to a priority order.  The scoring factor determines whether or not a user requesting an item is located at the venue (see Hoots, Paragraph [0065]).  Based on the score, i.e. the higher the score, the more likely the user is at the venue, the system 100 will add the query to the inventory list (see Hoots, Paragraph [0062]).  If it is determined with high likelihood, i.e. low scoring factor, that the user is not at the venue, the system 100 can refrain from adding any item record to the inventory list.

Claim 19, Hoots teaches:
The computer further performing: inquiring of the user using the terminal which is a data output destination of the guide route whether or not the purpose is achieved at the timing of exiting a store guided by the guide route or periodically (Hoots, Paragraph [0096], The manager system 110 can continuously, i.e. periodically, determine whether the user is still at the venue and is approaching or has approached the location of the item based on the navigation data.).
 Hoots does not explicitly teach:
To receive a response to the inquiry; and as a result of the inquiry, when the response indicating that the purpose is achieved is received, re-executing a search for a store excluding the store matching the purpose and generation of a guide route for going around the searched store.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system 100 to repeat the steps of navigation to a subsequent search (see Hoots, Fig. 5A: 4023A) that is different than the first search.  Therefore, it would have been obvious to one of ordinary skill in the art for the system 100 to determine when the user has completed the first search inquiry.  Without this step, the invention would be inoperable for its intended purpose because it would continuously show the navigation to the first item and be unable to show navigation to subsequent searches by the user.  Additionally, it would have been obvious to one of ordinary skill in the art for a secondary search to yield a store matching the purpose, i.e. to purchase an item, to generate a navigation to the second route at a different venue if, for example, the second search query is for a different item of a different venue (see Hoots, Paragraph [0031]).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoots et al. (U.S. 2020/0233916 A1) in view of Jones et al. (U.S. 2018/0094936 A1).

Claim 6, Hoots teaches:
A notification component configured to notify the terminal of an alert (Hoots, Paragraph [0044], A plurality of notifications may be sent to the user.), with respect to the user using the terminal which is a data output destination of the guide route (Hoots, Fig. 5B: 4047, Paragraph [0090]).
Hoots does not specifically teach:
A stay time at a store guided by the guide route exceeds an estimated stay time at the store.
Jones teaches:
A stay time at a store guided by the guide route exceeds an estimated stay time at the store (Jones, Paragraph [0036], A customer visit time, i.e. a stay time, is significantly longer than a usual visit time, i.e. an estimated stay time.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hoots by integrating the teaching of a visit time as taught by Jones.
The motivation would be to improve paths taken by customers by improving store layouts and/or item locations (see Jones, Paragraph [0017]).

Claim 13, Hoots teaches:
Notifying the terminal of an alert (Hoots, Paragraph [0044], A plurality of notifications may be sent to the user.), with respect to the user using the terminal which is a data output destination of the guide route (Hoots, Fig. 5B: 4047, Paragraph [0090]).
Hoots does not specifically teach:
A stay time at a store guided by the guide route exceeds an estimated stay time at the store.
Jones teaches:
A stay time at a store guided by the guide route exceeds an estimated stay time at the store (Jones, Paragraph [0036], A customer visit time, i.e. a stay time, is significantly longer than a usual visit time, i.e. an estimated stay time.).

The motivation would be to improve paths taken by customers by improving store layouts and/or item locations (see Jones, Paragraph [0017]).

Claim 20, Hoots teaches:
Notifying the terminal of an alert (Hoots, Paragraph [0044], A plurality of notifications may be sent to the user.), with respect to the user using the terminal which is a data output destination of the guide route (Hoots, Fig. 5B: 4047, Paragraph [0090]).
Hoots does not specifically teach:
A stay time at a store guided by the guide route exceeds an estimated stay time at the store.
Jones teaches:
A stay time at a store guided by the guide route exceeds an estimated stay time at the store (Jones, Paragraph [0036], A customer visit time, i.e. a stay time, is significantly longer than a usual visit time, i.e. an estimated stay time.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hoots by integrating the teaching of a visit time as taught by Jones.
The motivation would be to improve paths taken by customers by improving store layouts and/or item locations (see Jones, Paragraph [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683